UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1. Proxy Voting Record. Name of Fund:The Teberg Fund Period: July 1, 2012 - June 30, 2013 Company Name Meeting Date CUSIP Proposal(s) By Issuer or S/hold Conflict Yes/No Conflict Resolved Mgmt Recom Vote Cast Date Voted Shares Voted FPA Capital Fund, Inc. 03/28/13 1. Elect Directors Issuer No N/A For For 03/11/13 Berkshire Hathaway, Inc. 05/04/13 1. Elect Directors Issuer No N/A For For 04/11/13 2. Establish goals for reduction of greenhouse gas & Shareholder No N/A Against Against 04/11/13 emissions at energy-generating holdings SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 08/27/2013
